Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [23 December 1783?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            Tuesday morning [December 23, 1783?]
          
          My Dear Doctor give me leave to Send you these two petitions The One for The Woman That I talked to you of and who cries night and Day for a Son who She thinks is dead now, having had no news from him These Seven years. The other is for an Officer who fought in America for your good cause and who is the brother-in Law of The young M. Cassini. Accept my Dear Doctor of my best compliments be So good to Send me The Volue of the Encyclope in which there is the B.
        